Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00720-CV
                                  No. 04-14-00724-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF N.D.

                  From the Probate Court No. 1, Bexar County, Texas
                  Trial Court Nos. 2014-MH-3263 & 2014-MH-3242
                  Honorable Polly Jackson Spencer, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

   In accordance with this court’s opinion of this date, the trial court’s orders are AFFIRMED.

   No costs of appeal are assessed because appellant is indigent.

   SIGNED March 4, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice